The full faith and credit clause of the Constitution of the United States (art. IV, § 1) does not prevent consideration of the needs of the child and the circumstances of both parents and an award in accordance therewith. (Halvey v. Halvey, 330 U. S. 610; Estin v. Estin, 334 U. S. 541, 545.) The laws of Arkansas (Rev. Stat., eh. 51, § 12; Ark. Stat., 1947, Ann., § 34r-1213) permit its courts to alter the provisions of their decrees of divorce insofar as they deal with alimony and maintenance. Carswell, Acting P. J., Johnston, Adel, Sneed and MacCrate, JJ., concur.